DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
3.       The drawing(s) filed on  10/29/2020 is/are: 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 accepted or 
    PNG
    media_image2.png
    23
    27
    media_image2.png
    Greyscale
 objected to by the Examiner.

Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121(d).


Claim Rejections - 35 USC § 102
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




6.      Claims 1, 2, 4, 5, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by .Hishinuma (JP 2015-229549).

	

As to claim 1, Hishinuma discloses a medium ejecting apparatus comprising: 
          a housing (paper feed tray 1) including an ejection port to eject a medium;
          a tray (discharge document stacking tray 8) provided below the ejection port, to load the medium ejected from the ejection port; and 
        a medium regulating member (10) accommodated in the housing so as to be drawn out, wherein
            the medium regulating member includes
                  a medium contacting portion (12) capable of regulating a position of a front end of the medium on the tray in a medium ejecting direction, 
                  a first supporting portion (holding portion 18)  to support the medium contacting portion, and


             As to claim 2, as seen in Fig. 3, HIshinuma teaches the medium ejecting apparatus according to claim 1, wherein the medium contacting portion (leading end 12b of contact portion 12)  is linearly formed along a direction perpendicular to the medium ejecting direction.  

            As to claim 4, ,Hishinuma teaches the medium ejecting apparatus according to claim 1, wherein the first supporting portion includes an opening provided so as to adjust a load applied from the medium contacting portion to the tray.  See Fig. 5 where the self weight reducing portion (13) is removed;.

          As to claim 5, Hishinuma discloses the medium ejecting apparatus according to claim 1, further comprising a load member (Fig. 5, self weight reducing member 13) ,  detachable to the first supporting portion (holding portion 18) , and capable of changing an attaching position to the first supporting portion in the medium ejecting direction.  

        As to claim 9, Hishinuma teaches the  medium ejecting apparatus according to claim 1, wherein the second supporting portion (base portion 11) swingably supports the first supporting portion (holding portion 18) in a vertical direction.   See Figs. 4, 7 and paragraph [025].



    PNG
    media_image3.png
    975
    1406
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    975
    1074
    media_image4.png
    Greyscale



Allowable Subject Matter
7.    Claims 3, 6, 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 3, prior art does not appear to teach or suggest the medium ejecting apparatus according to claim 1, wherein a distance from the ejection port to the medium contacting portion is less than a maximum size of a medium supported 




           the housing is provided so as to be opened and closed, and
          the first supporting portion is swingably provided upward with respect to the second supporting portion when the housing is opened in a state where the medium regulating member is pulled out from the housing.  

         As to claim 7, prior art does not appear to teach or suggest the medium ejecting apparatus according to claim 1, wherein
             the tray includes a first tray and a second tray provided so as to be pulled out from the 11first tray, and
           the medium contacting portion is provided so as to be in contact with the first tray and so as not to be in contact with the second tray, in a state where the medium regulating member is pulled out from the housing.  


          As to claim 8, prior art does not appear to teach or suggest the medium ejecting apparatus according to claim 1, wherein the extending direction of the first supporting portion drawn out from the housing and supported by the second supporting portion is different from a direction in which the first supporting portion is drawn out from the housing.  
Conclusion
8.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


    PNG
    media_image5.png
    962
    786
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    318
    331
    media_image6.png
    Greyscale

9..   Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853